Gileillan, C. J.
In the court below an order was made striking out the answer as sham. From this order the defendants appealed to this court, and at the last April term the order was affirmed for *415failure of the appellants to comply with the rule requiring the paper book and assignments of error to-be served. Judgment for plaintiff having been entered in the court below, the defendants bring this appeal therefrom. The only error claimed is in making the order •striking ont the answer. That matter is res adjudicata by the former judgment of this court, and cannot be again called in question on an appeal from the judgment. Schleuder v. Corey, 30 Minn. 501, (16 N. W. 401.)
(Opinion published 57 N. W. Rep. 141.)
The judgment is affirmed, with three per cent, damages.